cs wyg s internal_revenue_service department of the treasur dpe e2 tey washington dc contact person telephone numbc in reference to date oct dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to a proposed transfer of assets from b and c to d a private_foundation under sec_509 a is of the code and is c b is exempt under sec_501 c classified as exempt under sec_501 foundation under sec_509 c with classification under sec_509 a d and is classified as a private is exempt under section and has been determined to be nonprivate foundation e d owns and operates a cultural educational and charitable the center which is open to the public as well as center in to numerous educational groups appreciation of history arts in addition to operating the center d furthers its exempt purposes by operating a historical dwelling and a botanic garden in is designed to promote the and industry in e f for the past several years to help meet the expenses of operating the center and d's b and c have made annual grants an annual basis from b and c's investment_assets now b and c desire to assist d by making d to other exempt purposes grants on unlike the operational grants build d's endowment these grants are designed to help band c intend that the grants will reduce and eventually eliminate the annual operational grants in light of the purpose uy of the grants b and c do not intend to continue awarding grants once d's endowment is self-sufficient grants to d over a ten-year period b and c plan to award the you have represented that since d received its letter a sec_509 organization in classifying it has operated and been treated for all purposes as described in sec_509 a as it an organization you have represented that the grants to d will be made for purposes described in sec_170 b not controlled by b and c because it and that d is an organization described in sec_509 a of the code that d is is not a private_foundation you have further represented that neither b and c will in connection with the grants voluntarily terminate its status as sec_507 in addition there have been neither willful repeated acts failures to act act with respect to either b or c termination provisions of sec_507 therefore are not applicable to b or c or otherwise or or failure to nor a willful and flagrant act a private_foundation under and the involuntary sec_507 of the code which provides for the voluntary that except for transfers described in section and involuntary termination of private_foundation_status provides in part b an organization's private_foundation_status will be terminated only if its intent to terminate or repeated acts or failure to act giving rise to liability for tax under chapter there has been either willful or failures to act the organization notifies the service of or a willful and flagrant act sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption - recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_507 of the code imposes a termination_tax on each organization described in sec_507 sec_1_507-1 of the income_tax regulations provides that neither a transfer of all of foundation nor a significant disposition of assets in sec_1_507-3 by a private_foundation whether or not any portion of such significant disposition of assets is made to another private_foundation shall be deemed to result the assets of as defined a private ina re termination of the transferor private_foundation under sec_507 elects to terminate pursuant to sec_507 a of the code unless the transferor private_foundation is applicable or section sec_1_507-1 of the regulations provides that if private_foundation makes a transfer described in paragraph this paragraph and prior to transfer liability for any_tax under chapter the transferor foundation transferee_liability may be applied against the transferee organization for payment of such taxes in connection with is incurred by such or a of sec_509 of the code provides that the term private_foundation means an organization described in sec_501 other than certain organizations described in sec_509 or sec_4942 of the code imposes a tax on a private foundation's undistributed_income for failure to distribute the required amounts of income equal to its minimum_investment_return a private_foundation must have qualifying distributions under the provisions of section sec_4942 of the code provides that the term qualifying_distribution means any amount_paid to accomplish one or more purposes described in sec_170 b paid to acquire an asset used or held for use directly in carrying out one or more charitable purposes described in sec_170 b other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph or as defined in subsection j except as provided in paragraph use directly in carrying out one or more purposes described in sec_170 b ii a private_foundation which is not an operating_foundation or b any amount_paid to acquire an asset used or held for or any amount sec_4945 of the code imposes a tax on the foundation on of the code provides that for purposes of this each taxable_expenditure as defined in sec_4945 sec_4945 section the term taxable_expenditure means any amount_paid or incurred by unless or of sec_509 foundation as defined in sec_4940 or foundation exercises expenditure_responsibility with respect to such grant such organization is described in paragraph in accordance with subsection h a grant to an organization a private_foundation as an exempt operating the private a or b i sec_2 yb ‘ based upon the above facts the grants to d from b and c would not jeopardize d's status under sec_509 of the code the grants do not change the relationship between d and the organization it supports and do not cause d to become controlled by a disqualified_person grants to d an organization described in sec_501 c of the code would serve a charitable purpose within the meaning of sec_170 b is not controlled by b and c or by disqualified persons with respect to b and c constitute qualifying distributions within the meaning of sec_4942 therefore the grants made by b and c to to build an endowment by helping d d would d d has been classified as not a private_foundation by reason of sec_509 a grant to an organization described in sec_501 has been classified as not a private_foundation is not a taxable_expenditure sec_4945 states that of the code that since neither b nor c is voluntarily terminating its existence and since there have been no willful repeated or flagrant acts giving rise to liability under chapter will be imposed under sec_507 a result of no tax the grants as since d is a public charity within the meaning section of the regulations do not apply the transferee_liability provisions of sec_1 a i b note that under sec_1_507-3 of the regulations if its status under sec_509 within three years after the making of described in sec_507 a apply to a grant the grant will be treated as and the provisions of section however you should a transfer d loses d accordingly based on the information furnished we rule as follows after receiving the grants from b and c d will continue to be an organization described in sec_509 of the code the grants will constitute qualifying distributions by b and c under sec_4942 of the code the grants will not constitute taxable_expenditures by b and c under sec_4945 of the code the grants will not result in the imposition of tax on b and c under sec_507 of the code the grants will not result in the imposition of transferee_liability on d for taxes under sec_1_507-1 you should note the provisions of section of the regulations e of the regulations would apply in the event that d reclassified as a private_foundation is we are informing the ep eo key district_office of this action organization's permanent records please keep a copy or this ruling with your this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely bereta v becok gerald v chief exempt_organizations sack technical branch yh
